Citation Nr: 1743421	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 17, 2007, and in excess of 30 percent thereafter, for major depressive disorder and anxiety disorder with history of adjustment disorder (major depressive disorder).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to a temporary total evaluation because of treatment for a service-connected disability requiring convalescence.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2008 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective August 17, 2007.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing with respect to the claims for an increased rating for psychiatric disability and TDIU benefits; a transcript of the hearing is of record.  In November 2013 and July 2016, the Board remanded these claims for further development.  In the July 2016 Remand, the Board included the issue of a temporary total evaluation for convalescence to have the RO provide the Veteran a statement of the case as to that matter to permit him to perfect an appeal of it.  In January 2017, the statement of the case was provided to the Veteran and in March 2017, he perfected his appeal of that issue to the Board.  Accordingly, the Board has properly taken jurisdiction of that claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing at a local VA office (Travel Board hearing) in his March 2017 substantive appeal of the claim for a temporary total evaluation for convalescence.  There is no indication that this hearing request was withdrawn; therefore, the Veteran must be scheduled for a hearing regarding this issue.  

In addition, after the development of evidence following the Board's July 2016 Remand concerning the increased rating claim and claim for TDIU benefits, the RO issued a supplemental statement of the case concerning these matters.  The Veteran responded by submitting a VA Form 9 (Appeal to Board of Veterans' Appeals), on which he requested another Travel Board hearing to address these issues.  He also submitted additional relevant records.  

The Board acknowledges that the Veteran testified before the undersigned VLJ in August 2011 regarding the increased rating and TDIU claims.  VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal before the same VLJ.  38 C.F.R. § 20.703.  However, the extended period of time since that testimony was given, the additional medical evidence that has been added to the record, and the fact the Veteran has changed representatives since the last hearing constitutes good cause to permit an additional hearing on those issues.  See also Cook v. Snyder 28 Vet. App. 330 (2017).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



